Title: To James Madison from Josef Yznardy, 4 October 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


4 October 1804, Cádiz. Refers JM to his dispatch of 12 Sept., sent in triplicate. “You have no doubt being [sic] acquainted that of late we have experienced here a contagious fever, which carrys off about 40. or 50 Persons daily, among the Unfortunate who have fell victims to the decease I am mortified to acquaint you … [are] John M. Goetschius appointed Consul for the Port of Genova by our worthy President, and inclosed you will find the Exaquator [not found] which I found among his Papers …, [and] George Washington Mc.ElRoy appointed Consu⟨l⟩ for Theneriffe, I have not as yet found his Certificate but the moment I do shall hand it to you.
“Inclosed you will find a Dispatch I have receiv⟨e⟩d from Consul Gavino at Gibraltar where the Sickness is carrying off daily a number of the Inhabitants.
“This Country remains in the most perfect State of neutrality, in so much that the Packets that generally Sail from the Port of Coruna to the Spanish Colonies have orders to go without any Artillery.”
Adds in a postscript: “Government Notes 37¼ a ¾%.”
